Citation Nr: 0905740	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-17 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to 
August 1967.

The issue of entitlement to a rating in excess of 70 percent 
for PTSD comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  By rating decision in April 2005, the RO 
increased the rating for PTSD to 50 percent, effective August 
19, 2003, the date of claim.  Further, by rating decision in 
July 2006, the RO increased the rating for PTSD to 70 
percent, effective August 19, 2003.  A Board hearing at the 
local RO was held in August 2007.  The Board remanded this 
issue for further development in October 2007. 


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
intrusive thoughts, sleep impairment with nightmares, 
anxiety, depression, periodic suicidal ideation, avoidance 
and severely impaired social adaptability and interaction 
with others; but is not productive of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
evaluation in excess of 70 percent for the Veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in August 2003), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the Veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Nevertheless, the record shows that in a November 2007 VCAA 
letter, the appellant was informed of the information and 
evidence necessary to warrant entitlement to a higher rating.  
The appellant was also advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the Veteran in August 2003, which was prior to 
the November 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issue of an increased rating, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the November 2007 
VCAA notice as well as a March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the 
Court in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which 
noted that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board.  Nevertheless, the RO did send a 
letter to the Veteran in May 2008 in compliance with Vazquez-
Flores.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, McAllen, Texas Vet Center records, hearing 
testimony and VA examination reports.  In its October 2007 
remand, the Board instructed the RO to obtain any Social 
Security Administration (SSA) records.  In November 2007, SSA 
responded that there were no records for the Veteran because 
he had not filed for disability benefits.  Thus, the Board 
finds that the RO has complied with its October 2007 remand 
and further action by the RO is not necessary.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in November 2003 and 
September 2008 as well as VA fee-based examinations in April 
2005 and April 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants an initial 
disability rating in excess of 70 percent.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 31and  40 is indicated when 
there is, some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood; a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); and a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

VA treatment records have been reviewed and associated with 
the claims file.  The Veteran had individual private sessions 
as well as group therapy.  Through the course of treatment, 
the Veteran reported feeling depressed, anxious, irritable, 
and isolated with symptoms of avoidance, nightmares and 
flashbacks.  Consistently, on mental status examination, the 
Veteran was logical, coherent and relevant, but depressed and 
irritable.  He was well groomed.  He was free of 
hallucinations or delusions.  Moreover, he had no suicidal or 
homicidal ideation.  His memory was intact and he was 
oriented times three.  Judgment, concentration and insight 
were fair.  GAF scores generally ranged from 41 to 50, with 
an April 2007 score being 60.  However, significantly, an 
August 2008 treatment record indicated that the Veteran had 
thought of suicide lately.  
 
McAllen, Texas Vet Center records have also been associated 
with the claims file.  The records showed that the Veteran 
regularly attended group sessions for his PTSD.  

The Veteran was afforded a VA examination in November 2003.  
The claims file was reviewed.  The Veteran reported 
nightmares, detachment from wife and son, inability to have 
loving feelings, irritability, easy loss of temper, and 
difficulty staying asleep at night.  He stated that he had 
feelings of guilt, sadness, depression and past suicidal 
ideation, although none present at that time.  The Veteran 
had been married to his second wife since 1973 and had two 
adopted sons.  The Veteran reported a distant relationship to 
his wife and children and there had been some domestic 
violence in the past.  There was one incident of physical 
abuse, but no further episodes of physical loss of control.  
However, there had been a recent verbal loss of control 
during an altercation with his son.  The Veteran indicated 
that he had few social relationships.  He occasionally went 
fishing, but reported few leisurely activities.  He attended 
church on a regular basis.  The Veteran reported that he had 
a long standing history of alcohol abuse and dependence since 
his return from Vietnam.  The Veteran had gotten into fights 
in the past, but none recently.  He indicated that two years 
ago, he had suicidal ideation, but none recently.  

On mental status examination, in pertinent part, the Veteran 
was casually, but neatly dressed.  Hygiene was good.  
Thoughts were clear without evidence of psychosis.  There was 
no suicidal ideation or homicidal ideation, intent or plan.  
There were no impairment of thought process or communication, 
persistent delusions or hallucinations, memory loss, or 
obsessive or ritualistic behavior.  The Veteran was oriented 
to person, place and time.  Further, speech was normal, but 
the Veteran did appear mildly depressed.  There were no panic 
attacks or impaired impulse control, but he did have sleep 
impairment.  The assessment was chronic PTSD, depression, not 
otherwise specified, and alcohol abuse and dependence.  The 
GAF score for PTSD alone was 65 to 67.  The examiner noted 
that the Veteran was fully employed, but had impairment of 
leisure pursuits and social relationships.  The specific 
symptoms attributed to PTSD by the examiner were recurrent 
nightmares, intrusive memories, avoidance of close 
relationships and war related events, poor sleep, 
irritability and easy loss of temper.   

Further, the Veteran was afforded a VA fee-based examination 
in April 2005.  The claims file was reviewed.  The Veteran 
reported nightmares, getting angry and frustrated easily, 
yelling, and problems with anxiety and lack of concentration.  
After service, the Veteran reported depression and until 
recently, a lot of anger, suicidal tendency and anxiety.  The 
Veteran had not worked in nine months and indicated that he 
was terminated due to poor work performance.  He also 
indicated that he drank alcohol all the time to escape.  On 
mental status examination, the Veteran was oriented to 
person, place, time and purpose.  His appearance and hygiene 
were appropriated.  Communication and speech were normal.  
Panic attacks, history of delusions, history of 
hallucinations, obsessional rituals, impaired judgment, 
impaired abstract, suicidal ideation and homicidal ideation 
were all absent.  Thought process was normal.  However, there 
was some mild forgetting of names, directions and recent 
events.  The Veteran said he was close to suicide last year 
when he pulled his pistol out.  The GAF score was 55.  The 
examiner observed that the Veteran had some occasional 
interference in performing daily activities.  The Veteran 
reported that he was unable to maintain effective work or 
social relationships.  The statements almost seemed paranoid 
in nature.  He did not seem to have any difficulty with 
simple or complex commands.  The Veteran did not appear to be 
a persistent danger to self or others, but it was worth 
mentioning that his last thought of hurting himself was with 
a gun and he still had the gun in his possession.  

The Veteran was afforded another VA fee-based examination in 
April 2006.  The veteran again reported trouble sleeping, 
nightmares, intrusive memories, irritability, anger, 
flashbacks and hypervigilance.  On mental status examination, 
appearance, hygiene and behavior were appropriate.  
Orientation, communication and speech were within normal 
limits.  However, affect and mood were abnormal with impaired 
impulse control, some unprovoked irritability and period of 
violence, which affected motivation by isolating himself and 
mood by anger and depression.  Panic attacks and obsessional 
rituals were absent and no suspiciousness was present.  There 
was no delusion or hallucination history present and no 
delusion or hallucination observed.  Further, thought process 
was appropriate; judgment was not impaired; abstract thinking 
was normal; and memory was within normal limits.  Suicidal 
ideation and homicidal ideation were absent.  There were 
behavioral, cognitive, social, affective or somatic symptoms 
attributed to PTSD and were described as he was unable to 
socialize and became angry easily.  The GAF score was 55.  
The examiner observed that mentally, the Veteran did not have 
difficulty performing activities of daily living.  He had 
difficulty establishing and maintaining effective work and 
social relationships because of his anger.  He also had 
difficulty maintaining effective family role functioning 
because of his anger.  He preferred to isolate himself.  He 
had no difficulty understanding commands.  He appeared to 
pose no threat or persistent danger or injury to self or 
others.  The examiner concluded that the veteran will not 
improve, but might deteriorate further.  

At the August 2007 hearing, the Veteran stated that he felt 
that a 100 percent disability rating was warranted based of 
his GAF scores given during the course of treatment; his 
condition continued to deteriorate despite therapy and 
medications; the most recent examiner indicated that he would 
not improve; and based on studies that the VA needed to 
revaluate how it compensated veterans with PTSD.

As the Veteran had indicated an increase in severity of his 
symptoms, on remand, the Veteran was afforded another VA 
examination in February 2008.  The claims file was reviewed.  
The veteran reported the same symptoms.  However, he 
indicated that his symptoms had become markedly exacerbated 
due to five deaths of friends and family in 2007.  The 
veteran had not worked since 2003 because he cannot work with 
others.  He had many problems and conflicts with his spouse 
of 33 years.  He also had a poor relationship with his 
children.  The veteran was pretty much isolative.  He had 
three to four alcohol drinks a day.  He denied a history of 
violence.  With respect to suicide attempts, he stated that 
back in 2003, he had a pistol available, but that had been 
taken from him.  He stated that he had many thoughts about it 
since that time.  The veteran's employment problems were 
considerable, but he was currently running his own 
bookkeeping business.  A history of violence and 
assaultiveness was denied.  Routine responsibilities of self 
care were adequately met.  Family role functioning was 
difficult and marked by anger, irritability and tension.  
Social and interpersonal relationships were marked by 
tension, anger, irritability and isolative behavior.  
Recreational and leisure pursuits were essentially none.  The 
Veteran mentioned that his leisure pursuit was drinking.  

On mental status examination, thought processes were logical 
and goal-directed.  Delusions and hallucinations were not 
present, but the Veteran did experience flashbacks.  The 
Veteran denied suicidal or homicidal ideation on the day of 
the interview, but admitted to it in the past.  There was 
mild disorientation in that he gave the date as 2007, but 
then realized his error and corrected it.  The Veteran 
reported lack of memory in that he had problems remembering 
people's names or forgot what he was supposed to be doing and 
why.  It was mostly short-term memory problems.  Long-term 
memory appeared to be intact.  The Veteran reported obsessive 
quite a bit on three particular experiences in Vietnam.  With 
respect to ritualistic behavior, he did a lot of perimeter 
duty.  Rate and flow of speech were normal.  He reported 
panic attacks with the last being between Thanksgiving and 
Christmas with the deaths reported above.  The Veteran 
endorsed depression and anxiety.  He also had tenuous 
impaired impulse control.  His usual amount of sleep was 
somewhere between four to five hours.  The examiner noted 
that the Veteran's symptoms appeared more severe than 
reported at the April 2006 examination.  He had become more 
isolative, alone and problematic.  The GAF score was 40, 
which indicated that the Veteran had significant difficulties 
in most areas of functioning.  The examiner observed that the 
Veteran's PTSD resulted in deficiencies in the following 
areas: work and family.  His thinking was often interrupted 
by intrusive thoughts and memories.  He was not psychotic, 
but mood was markedly depressed, sad and anxious.  The 
Veteran was quite isolative in terms of any social behavior.    

The Veteran has also submitted November 2007 and July 2008 
opinions from a VA medical doctor who had treated him for his 
PTSD.  The November 2007 opinion stated that the Veteran 
continued to have PTSD with occupational and social 
impairments with deficiencies in most areas, such as family 
relations, social life, depressed mood, irritable and 
anxious, with on and off suicidal ideas that interfered with 
his routine activities.  The Veteran also continued to 
experience distressing nightmares, flashbacks, isolation and 
detachment from family.  The July 2008 opinion stated that 
the Veteran continued with distressing recollections of war, 
along with flashbacks and nightmares.  He was irritable, 
depressed, anxious, and paranoid at times.  The Veteran had 
difficulty adapting to stressful circumstances and had lost 
the ability to establish and maintain effective 
relationships.  

The Board notes that the Veteran also included a September 
2003 statement from his spouse.  She reported excessive 
drinking, mood swings, isolation from his children, anger, 
defensiveness, paranoia.  She also indicated that he kept a 
loaded pistol and she feared he was heading toward suicide or 
might be angry enough to use it on her or the children.  The 
Veteran has also submitted lay statements from L.P. in which 
he described the Veteran's combat experience and indicated 
that the Veteran should be granted 100 percent disability 
based on his symptoms.  However, L.P. is not a medical 
professional with expertise in this area.  Thus, while he can 
attest to symptoms that he has observed, he is not competent 
to offer an opinion concerning the severity of the Veteran's 
PTSD.  

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of total occupational and 
social impairment to warrant a disability rating of 100 
percent.  Although the medical evidence showed severe 
impairment and GAF scores between 41 and 50, which is 
reflective of serious symptoms, the Veteran does not exhibit 
the majority of the symptoms outlined in the criteria for a 
100 percent rating.  In other words, the Veteran's symptoms 
during this time period more nearly approximate to the 
criteria for a 70 percent rating.  For instance, the medical 
evidence of record clearly showed that the Veteran did not 
have persistent delusions or hallucinations, or grossly 
inappropriate behavior.  Further, even though the VA 
examination and a couple of the VA treatment records showed 
some thoughts of suicide, there was no medical evidence of 
persistent danger to hurting self or others.  Significantly, 
the Veteran has indicated that he had no intent or plan.  
Further, the examinations and VA treatment records always 
showed that the Veteran was well-groomed.  In sum, the 
Veteran was able to maintain minimal personal hygiene.  He 
was consistently alert and typically oriented to place and 
person; he was sufficiently cognitive to recognize errors and 
correct himself.  The medical evidence does not show any 
finding of gross impairment of thought processes or 
communication.  Further, although there was some report of 
memory loss, there was no medical finding that the Veteran's 
memory loss was to such an extent that the Veteran did not 
remember names of close relatives, his own occupation or his 
own name.  

Further, the GAF scores from 41 to 50 given during the 
Veteran's course of treatment are indicative of serious 
symptoms such as suicidal ideation or obsessional rituals, 
which are criteria under the current 70 percent rating.  In 
other words, the majority of the GAF scores assigned reflect 
the 70 percent rating criteria.  The Board recognizes that at 
the most recent VA examination, a GAF score of 40 was 
assigned.  Nevertheless, the Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels 
and in essence represents an examiner's characterization of 
the level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet.App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  However, again, the Veteran has not 
demonstrated that he meets the schedular requirements for a 
100 percent rating by demonstrating such symptoms as gross 
impairment in thought process or communication, persistent 
delusion or hallucination, grossly inappropriate behavior, 
persistent danger to hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  The 
examinations and the VA treatment records do not find any of 
these symptoms.  Significantly, the November 2007 opinion 
from the Veteran's VA medical doctor used language from the 
criteria for 70 percent to describe the veteran's symptoms.  
In sum, the degree of PTSD impairment is adequately 
contemplated by the current 70 percent rating.  

In conclusion, based on the analysis above, a preponderance 
of the evidence is against an initial rating in excess of 70 
percent for the Veteran's service-connected PTSD.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial rating in excess of 70 percent is not warranted 
for the Veteran's service-connected PTSD.  The appeal is 
denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


